UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-7362


AMY MCBRIDE,

                    Plaintiff - Appellant,

             v.

WARDEN; LARRY HOGAN, Governor; STEPHEN MOYER,

                    Defendants - Appellees,

             and

OFFICE OF THE ATTORNEY GENERAL,

                    Party-in-Interest.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-00171-RDB)


Submitted: January 28, 2019                                  Decided: February 14, 2019


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amy McBride, an inmate at the Maryland Correctional Institute for Women

(“MCI-W”), appeals the district court’s order denying injunctive relief. She also moves

this court for injunctive relief, for a stay, and to expedite.

       “A preliminary injunction is an extraordinary remedy never awarded as of right.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A plaintiff seeking a

preliminary injunction must establish that he is likely to succeed on the merits, that he is

likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.” Id. at 20. We

review the denial of a motion for preliminary injunction for abuse of discretion. See Di

Biase v. SPX Corp., 872 F.3d 224, 229 (4th Cir. 2017).           We have recognized that

“sweeping intervention in the management of state prisons is rarely appropriate when

exercising the equitable powers of the federal courts.” Taylor v. Freeman, 34 F.3d 266,

269 (4th Cir. 1994).

       After reviewing the record, we conclude that McBride has not demonstrated a

likelihood of success on the merits. We therefore affirm the district court’s denial of a

preliminary injunction. We deny McBride’s motion for injunctive relief and for a stay,

and decline as moot her motion to expedite. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED



                                                2